Citation Nr: 1203994	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to May 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Montgomery Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 30 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011). 

During the June 2011 Board hearing the Veteran testified that he received treatment for his right knee at the University of South Alabama in 1977 or 1978.  These treatment records have not been associated with the claims file.  The Board notes that additional medical records documenting treatment for a right knee disability shortly after the Veteran's separation from active service would both greatly improve the Veteran's chances of substantiating his claim.  As the outstanding records may contain pertinent evidence, they must be secured.  Id.

Accordingly, the case is REMANDED for the following: 

1.  The RO or the AMC should request from the Veteran an authorization form for release of treatment records from the University of South Alabama from 1977 to 1978.  If he responds, the RO or the AMC should secure copies of the complete records of the Veteran's treatment. 

If for any reason the records sought are not provided pursuant to the RO's/AMC's request, the Veteran and his representative should be so notified, advised that ultimately it is the Veteran's responsibility to ensure that the records are associated with his claims file, and afforded opportunity to submit the records. 

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the claim to reopen.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


